Citation Nr: 0028992	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for kidney disability.

3.  Entitlement to an increased rating for degenerative joint 
disease, lumbar spine, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for fracture, right 
wrist and forearm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1998, and a statement of the case was issued in 
February 1999.  A substantive appeal which did not address 
the right wrist and forearm issue was received in February 
1999.  However, a subsequent communication from the veteran 
received in September 1999 addressed this issue and 
effectively completed the appeal on the right wrist and 
forearm issue.

The issue of entitlement to an increased rating for fracture, 
right wrist and forearm, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claims file does not include a medical diagnosis of 
current left hip disability.

2.  The claims file does not include a medical diagnosis of 
current kidney disability.

3.  The veteran's service-connected degenerative joint 
disease, lumbar spine, is manifested by moderate limitation 
of motion with additional functional loss due to pain, 
including during flare-up, which more nearly approximates 
severe limitation of motion, but without symptoms compatible 
with pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for kidney disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for entitlement to a disability 
rating of 40 percent (but no higher) for the veteran's 
service-connected degenerative joint disease, lumbar spine, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5292, and 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

As the record stands, there is no medical diagnosis of a 
current left hip or kidney disability.  In fact, VA 
examinations in September 1999 specifically noted the absence 
of a left hip disability or any renal injury.  The Board 
notes that the September 1999 VA examiner refers to a left 
hip X-ray (apparently in 1998) which revealed degenerative 
changes.  However, the 1998 x-ray report of record shows that 
no bone or joint abnormality of the left hip was identified.  
At any rate, the Board does not view the reference by the 
examiner in September 1999 as a medical diagnosis, but merely 
a reference to past history which in this case is not 
supported by the actual 1998 x-ray report.  Moreover, the 
September 1999 examiner reported that he found no evidence of 
left hip pathology. 

The Board acknowledges that the veteran has complained of 
left hip pain.  To the extent that current medical records 
document such complaints, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

In sum, the veteran's claims of service connection for a left 
hip disability and kidney disability must be denied as not 
well grounded for lack of a medical diagnosis of a current 
disability.  38 U.S.C.A. § 5107(a); Epps.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his service connection 
claims require medical evidence of a current disability and 
medical causation to meet the requirements of a well-grounded 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

II.  Increased Rating for a Low Back Disability

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  The 
Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the duty to assist the veteran in 
this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a December 1968 VA 
examination, in December 1968 the veteran was granted service 
connection for his low back disability.  The veteran's low 
back disability is currently rated as 20 percent disabling.

The veteran has undergone recent VA spine examinations, 
including one in October 1998.  The veteran complained of 
back pain which went into the buttock area as well as 
occasional radiation in to the posterior thigh and the left 
lower extremity.  Examination of the lumbosacral spine showed 
flexion to 55 degrees, extension to 15 degrees, and side to 
side bending to 10 degrees each way; deep tendon reflexes 
were uniformly symmetrical in the lower extremities.  Motor 
function was 5/5 and sensory examination was grossly intact.  
X-rays showed some degenerative changes in the lower lumbar 
segments with decreased disc spaces in the L4-5 and L5-S1.  
The impression was lower back pain that may be associated 
with a herniated disc. 

A December 1998 MRI of the lumbar spine showed multilevel 
degenerative disease, but no evidence of central canal or 
nerve root foraminal stenosis.  No disk herniations were 
noted.  Significant facet hypertrophy was noted.

January 1999 VA testing revealed no electrodiagnostic 
findings of lumbosacral radiculopathy.

At a September 1999 VA spine examination, the veteran noted 
increasing low back pain and bilateral leg pain down to the 
calves.  Examination revealed good range of motion in flexion 
and extension in the lumbar spine; he had poor range of 
motion on side bending to approximately 10 degrees.  His 
neurological evaluation revealed physiologic and symmetrical 
reflexes, strength, and sensation in both lower extremities.  
Straight leg raising was negative bilaterally.  No atrophy 
was noted.  The impression was degenerative disk disease of 
the lumbar spine.  It was the examiner's opinion that the 
degenerative disk disease of the lumbar spine was as likely 
as not related to the inservice accident. 

The Board observes that the veteran's low back disability has 
been evaluated under Diagnostic Codes 5010-5292, pertaining 
to arthritis and motion of the lumbar spine.  Under 
Diagnostic Code 5010, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  Diagnostic Code 5292 provides for a 
20 percent evaluation for moderate limitation of motion, and 
a 40 percent evaluation for severe limitation of motion.

The Board notes here that the September 1999 VA examination 
reported good range of motion in flexion and extension.  
However, VA examination in October 1998, just a few months 
before, showed flexion limited to 55 degrees, extension 
limited to 15 degrees and side bending limited to 10 degrees.  
The Board must view the October 1998 examination report with 
actual measured findings as more probative than the September 
1999 report reference to "good" range of motion on flexion 
and extension.  The Board also notes here that consideration 
must be given to additional functional loss due to pain, 
fatigue, incoordination and weakness.  38 C.F.R. §§ 4.40, 
4.45.  In this regard, the limited motion found on 
examination in October 1998 is in the Board's view in the 
moderate to severe range, and giving consideration to 
additional functional loss due to pain, etc., including 
during flare-ups, the Board finds that the limitation of 
motion can reasonably be viewed as severe.  Accordingly, a 40 
percent rating is warranted under Code 5292.  A 40 percent 
rating is the highest available under this Code. 

In response to findings reflecting that the veteran's back 
condition includes degenerative disc disease, the provisions 
of Diagnostic Code 5293 for intervertebral disc syndrome must 
also be considered.  According to Diagnostic Code 5293 for 
intervertebral disc syndrome, a 60 percent rating will be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  However, the medical 
examinations and special tests have not demonstrated 
neurological findings compatible with pronounced 
intervertebral disc syndrome.  The Board notes that January 
1999 VA testing revealed no findings of lumbosacral 
radiculopathy.  Even taking into consideration the additional 
functional impairment provisions of 38 C.F.R. § 4.40, 4.45 as 
well as the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b), the Board is unable to find that the disability 
picture more nearly approximates the criteria for a 60 
percent rating under Code 5293.  The Board therefore finds 
that the preponderance of the evidence is against entitlement 
to an evaluation of 40 percent under Diagnostic Code 5293. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
left hip disability is not well-grounded.  The veteran's 
claim of entitlement to service connection for kidney 
disability is not well-grounded.  To this extent, the appeal 
is denied. 

Entitlement to a disability rating of 40 percent for the 
veteran's service-connected degenerative joint disease, 
lumbar spine, is warranted.  To this extent, the appeal is 
granted.


REMAND

The veteran's right wrist and forearm disability is rated 
under the provisions of Diagnostic Code 5215, pertaining to 
limitation of motion of the wrist.  The Board observes that 
the October 1998 VA examiner has essentially indicated that 
the veteran's compression of the ulnar nerve in the right 
elbow was likely related to the veteran's fall in 1955, the 
injury which led to the veteran's grant of service connection 
for his right wrist disability.  Based on the examiner's 
comments, the Board finds that further development of the 
medical evidence and further review by the RO is necessary 
prior to appellate review by the Board.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already in the claims file) documenting 
ongoing medical treatment for the 
disability at issue should be associated 
with the claims file. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected right wrist and 
forearm disability.  The claims file 
should be made available to the examiners 
for review in connection with the 
examinations.  The examiners should be 
asked to indicate whether the veteran's 
compression of the ulnar nerve is part 
and parcel of the veteran's service-
connected right wrist and right forearm 
disability.  All indicated studies should 
be performed, and all clinical and 
special test findings should be reported.

3.  When the development requested has 
been completed, all of the pertinent 
evidence of record should be reviewed by 
the RO.  The RO should determine the 
appropriate diagnostic criteria to be 
applied, including Codes 5215 and 8516, 
as well as determine whether there is a 
basis for assigning a separate rating for 
the ulnar nerve compression.  Unless the 
veteran indicates he is satisfied with 
the RO's determination, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

 



